Title: Christopher Gadsden to the American Commissioners, 15 July 1778
From: Gadsden, Christopher
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen.
Charles Town So. Carolina 15 July 1778
I cannot deny myself the Pleasure of endeavouring to introduce the Bearer Commodore Gillon to your Notice. He hath been always very active in promoting the American Cause and been of great Service to it in several respects as well generally, as particularly to this State and our Assembly during its last Sitting appointed him Commodore of our Navy and in that Character he is sent to Europe to build or purchase three Frigates for this State. We have the highest Confidence in him as we are convinced he cannot have engaged in this Service, but from the purest Motives to serve the State and the Cause in general. Your Notice of him I am sure will be taken kindly by our State and particularly by Gentlemen Your most obedient humble servant
Christ Gadsden

P.S. For News I refer you to the Commodre. Few Men in this State are better inform’d, with regard to what is Stirring in the Continent in General, as to what particularly relates to this State.

 
Notation: Christ Gadsden Charlestown 15 juillet 1778.
